UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6523



EMORY ALVIN MICHAU, JR.,

                                            Petitioner - Appellant,

          versus


EDSEL T. TAYLOR; HENRY MCMASTER,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Sol Blatt, Jr., Senior District
Judge. (CA-03-851-6-08)


Submitted:   July 29, 2004                 Decided:   August 4, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emory Alvin Michau, Jr., Appellant Pro Se.     Donald John Zelenka,
Chief Deputy Attorney General, Columbia,       South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Emory Alvin Michau, Jr., a state prisoner, seeks to

appeal the district court’s order denying his motion to reconsider*

the denial of relief on his petition filed under 28 U.S.C. § 2254

(2000).    The order is not appealable unless a circuit justice or

judge     issues   a   certificate     of    appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Michau has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




     *
      Although the district court construed Michau’s post-judgment
motion as being filed under Fed. R. Civ. P. 59(e), the motion was
filed more than ten days after entry of the judgment denying his
habeas corpus petition.      Thus, the motion should have been
construed as one under Fed. R. Civ. P. 60(b). See In re Burnley,
988 F.2d 1, 2 (4th Cir. 1992) (distinguishing between Rule 59(e)
and Rule 60(b) motions).

                                     - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                              - 3 -